DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIGS. 4A-4B is referenced to in paragraph [00027], however, FIGS. 4A-4B are not present in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
paragraph [00027] at line 8 “image110” should be image 110;  and 
paragraph [00034] last line discusses for “FIGS. 3” a dashed line while a dashed line is present in more than FIG. 3, thus, more figures may have been intended to be referenced.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 claims “hidden gas lines are displayed and overlayed in sold and dashed yellow lines,” in which “sold” should be “solid”.  Appropriate correction is required.
CLAIM INTERPRETATION

Claim 1 at line 5 claims “displaying a base image aview from the camera” which is interpreted to claim “displaying a base image” to view “from the camera”.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 3-15 and 17-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Various claim limitations in claims 1, 6, 7, 8, 9, 15, 17, 18, 19, and 20 are claimed to be configured to/ configured for, however, those limitations are nonstructural entities rather than means, these limitation are:  mobile application configured to in claim 1 line 6;  indicia for in claim 1 line 13; function menu configured for in claim 1 at line 16; calibration tool is configured to in claim 6; mobile application is configured to in each of claims 7, 8, 9, and 20; overlay display is configured to in claim 15; computer vision configured to in claim 17; 3D model is configured to in claim 18; and annotation, drawing object, and note tool configured to in claim 19.
Claims 1, 2, and 16 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
display configured for in claim 1 at line 4; 
controller for processing claim 1 line 7;
controller is configured to in claim 2;  and
the camera and the mobile application are configured for in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 at lines 7 and 8 claims “at least one of location, identification, and depth data of the asset” which is interpreted to be a conjunctive list.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-16, 19, and 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al., US Patent Application Publication No. 2020/0071912, hereinafter Kennedy.
	A detailed analysis of the claims follows.
	Claim 1:
	1. An augmented reality (AR) system for visualizing, displaying, and management of utility assets comprising: 
	(a) a mobile device having a display, a camera, a processor, a controller, and a wireless communication module, the display coupled to the camera configured for displaying a base image aview from the camera (Kennedy:  FIGs. 3A, 3B, 5, and 8-12; display is met by head up display/augmented reality display, refer to paragraphs [0017], [0035], [0041], [0103]-[0110], [0137], and [0138]; camera is met by image sensor, refer to paragraphs [0085]-[0087], and [0091] and paragraph [0087] “Mobile sensors 246 are mounted on various machines or other mobile objects in worksite 100. Some examples of mobile sensors can include an image sensor, lidar, proximity sensors, etc. Mobile sensors 246 can be used for a variety of different purposes. For example, mobile sensors 246 can track locations of objects and hazards in worksite 100.” and paragraph [0099] “In this latter example, the augmented display device components are superimposed over a live video feed from an image sensor mounted on work machine 102”; processor as well as controller is met by “processor 104 or a different processor” as well as  processor 122, processors/server 302, processor 17, and processing unit 820, refer to paragraphs [0040], [0050], [0070], [0121], [0122], [0132], [0139], [0141], and [0145];  and wireless communication is met by wireless, refer to paragraphs [0074], [0091], [0128], [0131], and [0137].); 
	(b) a mobile application hosted on the mobile device and configured to be executed by the controller for processing asset data including at least one of location, identification, and depth data of the asset, the asset data corresponding to one or more existing assets surrounding a location of the mobile device, wherein the asset data corresponds to one or more utility lines and the mobile application is configured for determining relative distance data from the mobile device to the asset and generating an overlay image as an AR image viewable through the display over the base image (Kennedy:  FIGs. 4 and 5 illustrate and paragraphs [0089]-[0110] describe an Augmented Reality view of a worksite having one or more utility lines augmented such as illustrated by 504/506 in perspective discussed in paragraph [0109] where each utility line is identified by at least one of location, identification, and depth data of the line.); 
	(c) indicia for indicating identity and location of the asset corresponding to the processed location data and overlayed on the display, wherein the indicia include dashed, colored, solid lines, and shapes corresponding to virtual assets (Kennedy:  FIG. 5 illustrates and paragraphs [0103] and [0109] describes hazard indicator 504 as well as corresponding text 506 which may be displayed in perspective to show depth or displayed on the ground both for indicating identity and location of the utility line.); and 
	(d) a function menu configured to be accessed on the display to optionally add virtual overlays on the display including a virtual asset (Kennedy:  menu discussed in paragraph [0123], manual interface 308 discussed in paragraph [0073] enables user to add virtual asset(s) such as utility lines “As another example, manual interface 308 can retrieve, from an external source, data indicative of the locations of various above and below ground utilities.”, datastore interaction logic 314 discussed in paragraphs [0070] and [0075], data store 316 discussed in paragraphs [0071], [0073], and [0075], and stationary object data 320 discussed in paragraphs [0075], [0080], and [0081].).
	Claim 2:
	2. The AR system of claim 1, wherein the controller is configured to be updated with location and view data in real-time to adjust for the corresponding relative distance from the mobile device and the asset (Kennedy:  claimed real-time adjusting for relative distance between mobile device and the asset such as underground utility is met by response to current location, refer to paragraph [0018], and by live video feed, refer to paragraph [0099].).
	Claim 3:
	3. The AR system of claim 1, wherein the display is a touchscreen of a smart phone, a smart tablet, or a mobile computer and the camera is integrated or external to the mobile device (Kennedy:  FIGs. 10 and 11 illustrate tablet and smartphone embodiments respectively and touchscreen is discussed in paragraphs [0041], [0123], [0133], [0137], and [0138] and camera is met by image sensor, refer to paragraphs [0085]-[0087], and [0091] and paragraph [0099] “In this latter example, the augmented display device components are superimposed over a live video feed from an image sensor mounted on work machine 102”.).
	Claim 4:
	4. The AR system of claim 1, wherein the asset data includes geospatial location data (Kennedy:  “stationary object data 320, terrain data 322 and can include other data as well, as indicated by block 324”, paragraph [0075], meets claimed wherein the asset data includes geospatial location data.).
	Claim 5:
	5. The AR system of claim 1, further comprising a calibration tool (Kennedy:  tracking logic 304 which includes sensor interface 306 and manual interface 308 is a calibration tool in view of the functions described in paragraph [0071] “Tracking logic 304 operates to track the locations of objects in worksite 100 and update data store 316 with current location data. For example, work machines 102 and 208, hazards 200 and people 210. Tracking logic 304 also operates to track the terrain of worksite 100. For example, tracking logic 304 can track which portions of the surface of worksite 100 are above, below or at finish grade. To track these components of worksite 100, tracking logic 304 includes sensor interface 306 and manual interface 308.” and paragraph [0073] “Manual interface 308 allows operator 350, people 210 or other users to manually enter characteristics of objects and/or terrain in worksite 100. For example, a surveying crew may survey a worksite and input a map of the terrain of worksite 100 in data store 316 via manual interface 308.”.).
	Claim 6:
	6. The AR system of claim 5, wherein the calibration tool is configured to align for orientation of the overlay image with corresponding real objects provided on the display (Kennedy:  tracking logic 304 align for orientation of the overlay image such as 504 and 506 with corresponding real objects provided on the display.).
	Claim 7:
	7. The AR system of claim 1, wherein the mobile application is configured to allow for manual or remote data input to update location data of the asset (Kennedy:  paragraph [0071] “To track these components of worksite 100, tracking logic 304 includes sensor interface 306 and manual interface 308.” and  paragraph [0073] “[0073] Manual interface 308 allows operator 350, people 210 or other users to manually enter characteristics of objects and/or terrain in worksite 100. For example, a surveying crew may survey a worksite and input a map of the terrain of worksite 100 in data store 316 via manual interface 308. As another example, manual interface 308 can retrieve, from an external source, data indicative of the locations of various above and below ground utilities.”.).
	Claim 8:
	8. The AR system of claim 1, wherein the mobile application is configured for inputting virtual assets onto the display for determining feasibility and functionality of the virtual asset in cooperation with an existing location and utility line (Kennedy:  FIG. 5 illustrates inputting virtual asset(s) 504 and 506 onto the display having the same claimed intended use of “for determining feasibility and functionality of the virtual asset in cooperation with an existing location and utility line”.).
	Claim 9:
	9. The AR system of claim 1, wherein the mobile application, using the wireless communication module, is configured to wirelessly communicate location and distance data associated with virtual assets (Kennedy:  paragraph [0091] “Operation 400 proceeds at block 430 where object and terrain data is gathered by machine control system 112. The type of data gathered can include the data described above with respect to data store 316. As indicated by block 431, the object and terrain data can be retrieved from a server. For example, the data is retrieved from worksite server 300 through a wireless connection.”.).
	Claim 14:
	14. The AR system of claim 1, further including a functional menu accessible on the display for generating 
	a measuring tool (Kennedy:  inherently a BRI of claimed functional menu is used in Kennedy to select bird’s eye view illustrated in FIG. 7 which display distance 704 which meets BRI of measuring tool, refer to paragraph [0119].), 
	a calibration tool (Kennedy:  from claim 5 manual interface 308 is functional menu accessible on the display having the claimed functionality of a calibration tool since as discussed above for claim 5:  tracking logic 304 which includes sensor interface 306 and manual interface 308 is a calibration tool in view of the functions described in paragraph [0071] “Tracking logic 304 operates to track the locations of objects in worksite 100 and update data store 316 with current location data. For example, work machines 102 and 208, hazards 200 and people 210. Tracking logic 304 also operates to track the terrain of worksite 100. For example, tracking logic 304 can track which portions of the surface of worksite 100 are above, below or at finish grade. To track these components of worksite 100, tracking logic 304 includes sensor interface 306 and manual interface 308.” and paragraph [0073] “Manual interface 308 allows operator 350, people 210 or other users to manually enter characteristics of objects and/or terrain in worksite 100. For example, a surveying crew may survey a worksite and input a map of the terrain of worksite 100 in data store 316 via manual interface 308.”.), or 
a virtual asset to be overlayed on the display (Kennedy:  manual interface 308 is functional menu accessible on the display having the claimed functionality of generating a virtual asset to be overlayed on the display, refer to paragraph [0073] “Manual interface 308 allows operator 350, people 210 or other users to manually enter characteristics of objects and/or terrain in worksite 100. For example, a surveying crew may survey a worksite and input a map of the terrain of worksite 100 in data store 316 via manual interface 308.”.).
	Claim 15:
	15. The AR system of claim 1, wherein the overlay display is configured to be adjusted in real-time responding to positioning of the camera relative to its position in the base image (Kennedy:  claimed real-time adjusting of the overlay is met by response to current location, refer to paragraph [0018], and by live video feed, refer to paragraph [0099].).
	Claim 16:
	16. The AR system of claim 15, wherein the camera and the mobile application are configured for detecting a ground surface to maintain a continuous visual display of the hidden asset (Kennedy: claimed detecting a ground surface to maintain a continuous visual display of the hidden asset is met by response to current location, refer to paragraph [0018].).
Claim 19:
19. The AR system of claim 1, further including an annotation, drawing object, and note tool configured to allow manual inputs to be provided on the display and the overlayed AR image (Kennedy:  manual interface 308 is a tool having the claimed functionality of “annotation, drawing object, and note tool” allowing “allow manual inputs to be provided on the display and the overlayed AR image”, refer to paragraph [0073].).
	Claim 20:
	20. The AR system of claim 1, wherein the mobile application is configured to identify and track points on real objects in the base image relative to the camera (Kennedy:  interpreted to be: identify real objects and track points on real objects which is met by functions performed by tracking logic 304, refer to paragraphs [0071] and [0087], BRI of track points is met by track object which have point(s) in light of Applicant’s specification at paragraphs [00010] and [00031].).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al., US Patent Application Publication No. 2020/0071912, hereinafter Kennedy, in view of the article by Article by Luccio titled Hidden Infrastructure in 3D: Visualizing with AR.
	A detailed analysis of the claims follows.
	Claim 10:
	10. The AR system of claim 1, wherein hidden and unhidden assets are visible on the overlay image and hidden utility lines are shown in both solid and dashed lines.
	Kennedy displays a virtual line 504 so as to provide depth perspective and displays virtual text 506, refer to paragraph [0109] and FIG. 5.
	However, Kennedy is silent as to the claimed “hidden utility lines are shown in both solid and dashed lines”.
	Luccio illustrates in both figures on page 17 solid line and dashed line are displayed for hidden utility line.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Luccio to modify Kennedy to display both solid line and dashed line since this is a matter of visual aesthetics.
	Claim 12:
	12. The AR system of claim 1, wherein the hidden asset includes location and depth data as an AR image showing a solid line and a corresponding dashed line of a matching indicia to provide relative perspective to actual location above ground identification.
	Kennedy displays a virtual line 504 so as to provide depth perspective and displays virtual text 506, refer to paragraph [0109] and FIG. 5.
	However, Kennedy is silent as to the claimed “an AR image showing a solid line and a corresponding dashed line of a matching indicia to provide relative perspective to actual location above ground identification”.
	Luccio illustrates in both figures on page 17 solid line and dashed line are displayed for hidden utility line and Luccio top figure on page 17 illustrates depth indicator, refer to vertical virtual object with adjacent text -1.31m.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Luccio to modify Kennedy to display both a solid line and a corresponding dashed line of a matching indicia to provide relative perspective to actual location above ground identification since solid line and dashed line are a matter of visual aesthetics and Kennedy displaying a virtual line 504 so as to provide depth perspective and Luccio top figure on page 17 illustrates depth indicator, refer to vertical virtual object with adjacent text -1.31m, together are highly suggestive of the claimed “a solid line and a corresponding dashed line of a matching indicia to provide relative perspective to actual location above ground identification”.
	Claim 13:
	13. The AR system of claim 1, further including depth indicators connected to a virtual asset indicia.
	Kennedy displays a virtual line 504 so as to provide depth perspective and displays virtual text 506, refer to paragraph [0109] and FIG. 5.
	However, Kennedy is silent as to the claimed “depth indicators connected to a virtual asset indicia”.
	Luccio top figure on page 17 illustrates depth indicator, refer to vertical virtual object with adjacent text -1.31m.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Luccio to modify Kennedy to display depth indicators connected to a virtual asset indicia since Kennedy displaying a virtual line 504 so as to provide depth perspective and Luccio top figure on page 17 illustrates depth indicator, refer to vertical virtual object with adjacent text -1.31m, together are highly suggestive of the claimed “depth indicators connected to a virtual asset indicia”.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al., US Patent Application Publication No. 2020/0071912, hereinafter Kennedy, in view of the article by Article by Luccio titled Hidden Infrastructure in 3D: Visualizing with AR, further in view of the article by Amr Fenais et al. titled Integrating Geographic Information Systems and Augmented Reality for Mapping Underground Utilities, hereinafter Fenais.
	A detailed analysis of the claims follows.
	Claim 11:
	11. The AR system of claim 10, wherein hidden water lines are virtually displayed and overlayed in solid and dashed blue lines, hidden gas lines are displayed and overlayed in sold and dashed yellow lines, and hidden electric lines are displayed and overlayed in solid and dashed red lines, on an image view in real-time on the display.
	Kennedy displays a virtual line 504 so as to provide depth perspective and displays virtual text 506, refer to paragraph [0109] and FIG. 5.
	However, Kennedy is silent as to the claimed “wherein hidden water lines are virtually displayed and overlayed in solid and dashed blue lines, hidden gas lines are displayed and overlayed in sold and dashed yellow lines, and hidden electric lines are displayed and overlayed in solid and dashed red lines, on an image view in real-time on the display”.
	Luccio illustrates in both figures on page 17 solid line and dashed line are displayed for hidden utility line.
	Fenais in Figure 6 illustrates solid red line for electric line, dashed blue line for water line, and dashed brown line for gas line.  Applicant claims yellow for the gas lines while choice of colors for electric and water lines match.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Fenais to further modified above Kennedy modified in view of Luccio to have hidden water lines are virtually displayed and overlayed in solid and dashed blue lines, hidden gas lines are displayed and overlayed in sold and dashed yellow lines, and hidden electric lines are displayed and overlayed in solid and dashed red lines, on an image view in real-time on the display.  Furthermore regarding gas lines choosing yellow for gas line would have been an obvious design choice having predicable results same as choosing brown.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kennedy et al., US Patent Application Publication No. 2020/0071912, hereinafter Kennedy, in view of Hustad et al., US Patent No. 10,037,627, hereinafter Hustad.
	A detailed analysis of the claims follows.
	Claim 17:
	17. The AR system of claim 1, wherein the mobile application includes computer vision algorithms executed on the controller to generate a 3D model of the camera within its surroundings and further includes computer vision configured to track movement of the camera and the camera position relative to a location of the camera for tracking camera location and orientation relative to the surrounding objects.
	Kennedy is silent as to this claim.
	Hustad describes using computer vision algorithm to generate a 3D model of the camera with its surroundings.  Hustad further describes computer vision such as SLAM to track the movement of the camera relative to the surroundings, refer to column 1 lines 36-58, column 2 line 24 to column 3 line 34, column 4 line 20 to column 5 line 3, claims 1, 8, and 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Hustad to modify Kennedy to utilize computer vision to generate a 3D model of the camera using for example SLAM and to track movement of the camera for example using the SLAM since this has predicatable results from selecting and using available computer vision techniques.  
	Claim 18:
	18. The AR system of claim 17, wherein the 3D model corresponds to the base image and tracks detected points within the image, the relative position of those points from each other, and is configured to track those points as the computer vision algorithms compares the points from frame to frame to the points in the base image at a frame refresh rate.
	Kennedy is silent as to this claim.
	As discussed above for claim 17 Hustad describes using computer vision algorithm to generate a 3D model of the camera with its surroundings.  As discussed above for claim 17 Hustad further describes computer vision such as SLAM to track the movement of the camera relative to the surroundings, refer to column 1 lines 36-58, column 2 line 24 to column 3 line 34, column 4 line 20 to column 5 line 3, claims 1, 8, and 14.  Using SLAM in Hustad covers the claimed wherein the 3D model corresponds to the base image and tracks detected points within the image, the relative position of those points from each other, and is configured to track those points as the computer vision algorithms compares the points from frame to frame to the points in the base image at a frame refresh rate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Hustad to modify Kennedy to utilize computer vision to generate a 3D model of the camera using for example SLAM and to track movement of the camera for example the SLAM since this has predicatable results from selecting and using available computer vision techniques.  Using SLAM such as is used in Hustad covers the claimed wherein the 3D model corresponds to the base image and tracks detected points within the image, the relative position of those points from each other, and is configured to track those points as the computer vision algorithms compares the points from frame to frame to the points in the base image at a frame refresh rate.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuerny et al., US Patent Application Publication No. 2019/0235492, describes computer vision, refer to paras [0022], [0032], [0033], and [0040] and describes virtual objects illustrate distance between physical pipe and physical manhole cover, refer to paragraph [0029].
Hurd, US Patent Application Publication No. 2020/0394837, describes determining relative distance data from the mobile device to the asset, refer to paragraphs [0098]-[0102] and FIG. 11.
	Lee et al., US Patent Application Publication No. 2021/0097285, describes computer vision may include image registration, refer to paragraph [0074].
	Shim et al., KR 101774877 B1, describes superimpose a line-shaped graphic, refer to the following paragraph in the English language translation: 
“The image combining unit 114 may use the power equipment information to provide an image corresponding
to each power facility to the display unit 115 in an overlapping manner on the facility of the site image. 3, the
image synthesizing unit 114 superimposes a line-shaped graphic on a line such as an underground power
line, an underground line, a high voltage cable, a low voltage cable, a high voltage lead line, a low voltage
lead line, And it is possible to display the point shape shapes in an overlapped manner in the underground
manhole, the underground switch, the underground transformer, the pole, the workpiece granule, the
underground pipe depth / separation distance, the granular point, the magnetic marker and the transmission
tower.”

and describes user interface, refer to the following paragraph in the English language translation: 
“The display unit 115 displays a business establishment code, a line name, and a line number of the selected
facility when the specific power facility is selected through the user interface unit 116 in a state where only
basic information such as the type of the power facility is provided on the site image, You can display
detailed power such as number, computerized number, lot number, equipment status, time code, depth,
feature code, and authority code.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613